DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-3, 5, 8-9, and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sullivan (US 20020071701 A1).
Sullivan teaches a method to determine a change of print medium comprising:
Claims 1:
determining a first thickness of the print medium; heating the print medium, so that the print medium changes to a second thickness; and measuring the second thickness of the print medium ( discloses a method to determine a change of a print medium (para.0015), determining a first thickness of the print medium (para.0016, claim 7); heating the print 

Claims 2, 8:
measuring the first thickness of the print medium in a measurement zone; advancing the print medium to a heat zone in order to heat the print medium in the heat zone; moving the print medium having the second thickness to the measurement zone in order to measure the second thickness of the print medium in the measurement zone wherein the measurement zone and the heat zone are adjacent sections along the media path (figure 3).

Claims 3, 9:
deriving an offset value for the print medium from the first and second thickness; and storing the offset value (paragraph 0042).

Claim 5:
providing a rigid print medium having a first thickness larger than 1 mm, wherein the rigid print medium is provided in a substantially flat form (figures 3,7).

Claim 12:
 a heat element to warm a print medium, so that the print medium having a first thickness changes to a second thickness; a controller to determine the first thickness of the print medium before heating and the second thickness of the print medium after heating; and a print head, wherein the print head is movable relative to the print medium to adjust the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jones (US 20100067948 A1)  
Sullivan teaches all claimed features except:
(claim 4) adjusting a distance between a print head and the print medium based on the offset value.
(claim 10) instructions that, when executed by a processor, cause the processor to: control the position of the print head to adjust the print head to print medium distance based on the offset value.

.

Claims 6, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Spence (US 20080083726 A1).
Sullivan teaches all claimed features of the invention with the exception of heating the print medium with a diffusor to simulate print temperature conditions, so that the print medium changes to a second thickness, wherein the diffusor is to blow air of a temperature range onto the print medium and an interface.  Spence teaches heating the print medium with a diffuser to simulate print temperature conditions, wherein the print medium changes to a second thickness, wherein the diffuser is to blow air of a temperature range onto the print medium (para.0024, Fig.l) and interface (paragraph 0024).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a diffuser taught by Spence for the purpose of dispersing air.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Phillips (US 7290949 B1).
Sullivan teaches all claimed features of the invention except for a non-transitory computer readable storage medium comprising instructions, that when executed by a processor, cause the processor to determine a first thickness of a print medium before heating; calculate an offset value based on the first and the second thickness to calibrate a print head to print medium distance.  Phillips teaches a non-transitory computer readable storage medium comprising instructions (col.9 lines 1-43, .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Hopener (US2008/0083726).
Sullivan teaches all claimed features except:  a movable support structure carrying the print head to adjust the distance between the print head and the print medium based on an offset value, wherein the controller is to calculate the offset value from the first and second thickness of the print medium;  a movable measurement bar with a contact sensor to measure the first and the second thickness of the print medium, wherein the measurement bar is to move down when the print medium is in the measurement zone, and wherein the controller obtains position information of the measurement bar when the contact sensor is in contact with the print medium.  Hopener teaches  a movable support structure carrying the printhead to adjust the distance between the print head and the print media based on the offset value and controller to calculate the offset value (para.0033-0035, Fig.7); movable measurement bar with a contact sensor to measure the first thickness, measurement bar is to move down when the print medium is in the measurement zone (para.0033-0035, Fig.7).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of a movable support structure taught by Hopener for the purpose of adjusting the distance between the printhead and the print media.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853